DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election without traverse of 1) Invention I, and 2) inventions of A1. (antibody), B2. (an immune cell engager), and C. SEQ ID NO:93, 209, 192 and 205, filed on 22 December 2021 are acknowledged.  
Applicant's species elections without traverse of A. 1) a CH2 domain; B. a TCR C and C of SEQ ID NO:1 and 2, respectively; C. the linker of SEQ ID NO:110; and D. CTLA-4 for an immune cell engager filed on 22 December 2021 are acknowledged.  

Applicant’s amendment filed on 22 December 2021 is acknowledged and entered.  Following the amendment, claims 126 and 127 are canceled, and claims 117, 125 and 129 are amended.    
Applicant’s supplemental amendment filed on 27 June 2022 is acknowledged and entered.  Following the amendment, claims 138, 139, 141 and 142 are amended.   
Currently, claims 117-125 and 128-143 are pending, and claims 117-119, 123-125, 128, 129, 133, 134 and 137-142 are under consideration. Claims 120-122, 130-132, 135, 136 and 143 are withdrawn from further consideration as being drawn to a non-elected invention/species. 

Formal Matters:
Priority acknowledgement
This application is a national stage entry (371) of PCT/US2018/029951 with the international filing date of 04/27/2018, which claims priority from U.S. provisional application 62/491,633 filed 04/28/2017, which is acknowledged.  

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 117-119, 123-125, 128, 129, 133, 134 and 137-142 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 117 is indefinite for the recitation “[A] multispecific molecule” because it is unclear what the term is meant, i.e., specific for what?  The following is suggested: “A bispecific antigen binding polypeptide molecule”.  
Claim 118 is indefinite for the recitation “wherein the first ABM comprises a first antibody …, a receptor molecule, a ligand molecule, or a combination thereof, and the second ABM comprises a second antibody molecule …, a receptor molecule, a ligand molecule, or a combination thereof” because a ligand is not recognized in the art as an antigen binding moiety (ABM); and the specification does not provide a definition for the “antigen binding moiety”.   
Claim 125 is indefinite and confusing for the recitation “wherein the first ABM or the second ABM comprises (i) an immune cell engager, (ii) a cytokine binding moiety, or (iii) a combination thereof” because it is unclear what “a combination thereof” is meant here; for example, does it mean a structural or functional combination thereof (for one ABM), or something else?  The metes and bounds of the claim, therefore, cannot be determined.  Claim 134 is similarly indefinite.  Claim 129 is similarly indefinite for the recitation “a combination thereof” (last line).
Claim 133 is indefinite for the recitation “wherein the first ABM is connected to the first polypeptide chain via a first linker, the second ABM is connected to the second polypeptide chain via a second linker; or a combination thereof” because it is unclear what “a combination thereof” is meant here.  The metes and bounds of the claim, therefore, cannot be determined.  Claim 134 is similarly indefinite.
Claim 138 is indefinite and confusing for the recitation “(i) the first heavy chain variable region has an amino acid sequence… selected from the group consisting of SEQ ID NOs: 187, 93, 194, 196, and 205” because SEQ ID NO: 205 seems to be a light chain (kappa) variable (see part (iv) of the claim).  Claim 141 is similarly indefinite.
Claim 139 is indefinite and confusing because it is unclear why “SEQ ID NOs: 93, 209, 192, and 205” is recited/repeated 5 times?  Claim 142 is similarly indefinite.
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
Claims 138, 139, 141 and 142 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Note, the rejection is limited to applying to the elected sequences of SEQ ID NO: 93, 209, 192 and 205.  
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

Claims 138, 139, 141 and 142 are drawn to a bispecific antibody comprising two antigen binding moieties (ABM), wherein the bispecific antibody comprises the first VH and VL (lambda or kappa), the second VH and VL (kappa or lambda) of SEQ ID NO: 93, 209, 192 and 205,-7-Application No. 16/607,154WSGR Docket No.: 53676-716.831 Amendment/Response to Miscellaneous ActionWith Shortened Statutory Period mailed April 27, 2022respectively (the elected); and wherein SEQ ID NO:93 represents the VH of the anti-IL-12B antibody briakinumab (page 140, Table 4.); and the rest of SEQ ID NO: 209, 192 and 205 represent the germline sequences of a VL (lambda), VH, and VL (kappa), respectively, which are not VL and VH of an antibody that would bind to a specific antigen.  As such, the claimed multispecific molecule or a bispecific antibody has only one of the four VH and VL chains specifically defined (sequence).  The specification does not teach how to use such a bispecific antibody without a particular functional activity.  as such, it would require undue experimentation to determine if such a bispecific antibody is suited for any use.
Due to the large quantity of experimentation necessary to determine an activity or property of the bispecific antibody comprising the amino acid sequences of SEQ ID NO: 93, 209, 192 and 205; the lack of direction/guidance presented in the specification regarding same; the absence of working examples directed to same; and the state of the prior art establishing that the structure and biological activity of an antibody cannot be predicted based on germline sequences, undue experimentation would be required of the skilled artisan prior to using the claimed invention.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 117-119, 124, 125, 128, 129, 137 and 140 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Front Immunol. 2017 Jan 26; 8:38), and Seimiya et al. (J Biochem. 1993 Jun;113(6):687-91). 
Liu discloses that therapeutic monoclonal antibodies have become molecules of choice to treat autoimmune disorders, inflammatory diseases, and cancer, moreover, bispecific/ multispecific antibodies that target more than one antigen or epitope on a target cell or recruit effector cells (T cell, natural killer cell, or macrophage cell) toward target cells have shown great potential to maximize the benefits of antibody therapy; that in the past decade, many novel concepts to generate bispecific and multispecific antibodies have evolved successfully into a range of formats from full bispecific immunoglobulin gammas to antibody fragments, impressively, antibody fragments such as bispecific T-cell engager, bispecific killer cell engager, trispecific killer cell engager, tandem diabody, and dual-affinity-retargeting are showing exciting results in terms of recruiting and activating self-immune effector cells to target and lyse tumor cells (abstract).  Additionally, Liu summarizes representative design, expression, purification, and purity of final bispecific molecules, including T cell engagers (Table 1, the part on page 5), including Blinatumomab (Table 2), which targets CD3 and CD19.  Further, Liu describes the details of recent advances in the therapeutic potential of bispecific molecules and small Ab fragments as novel scaffolds, and summarizes the key breakthroughs achieved by employing and optimizing various strategies, wherein graphical models of bispecific molecules under development are presented (3rd page, 1st column, 4th paragraph; and Figure 1), and the various strategies involve in modifications in all regions of the antibodies (VH/VL, CH1/CL, CH2 and CH3), and different strategies can be combined.  For instance, Liu teaches that bsAb construction primarily relied on Fc heterodimerization by creating “knobs-in-holes” (KiH) mutations in the CH3 domain, which is prerequisite to assemble two half antibodies (common Fc heterodimer and unique VH-CH and VL-CL domains); however, a major bottleneck in this strategy has been the incorrect pairing of light–heavy chains, consequently, newer strategies based on KiH and other platforms have been developed to circumvent faulty heavy and light chain pairing (3rd page, 1st column, 2nd and last paragraphs; and Figure 1B); for example, a methodology termed as “CrossMab” was developed and combined with the KiH technology. In principle, “CrossMab” is achieved by the exchange between heavy and light chains of the Fab portion of one partner in order to generate formats of “CrossMab Fab”, “CrossMab VH-VL”, or “CrossMab CH1-CL” (Figure 1D - 1F) (3rd page, 2nd column, 3rd paragraph; and Figure 1D - 1F).  
Liu does not teach the use of a heterodimerization domain comprising a TCR constant domain and a TCR constant domain for Fc heterodimerization in making a bsAb, as claimed.  
Seimiya teaches that the T cell receptor alpha and beta chains are covalently linked via a disulfide bond in their extracellular constant regions, which can be used as specific hetero-cross-linkers of two different polypeptides; and exemplifies making a chimeric antibody Fab fragment in which mouse immunoglobulin constant regions from a phosphorylcholine-specific antibody were substituted for human alpha beta-T cell receptor (TCR) extracellular constant regions (for solubilization, the transmembrane- and cytoplasmic-regions of the receptor were deleted), which data indicate that the TCR C alpha- and C beta-regions might be used as potent specific hetero-cross-linkers for protein engineering (abstract, for example).  Additionally, Seimiya teaches that the TCR C and C domains could specifically associate without transmembrane or cytoplasmic domains, or CD3 molecules in a non-T cell recipient, thus, the application of the domains as hetero-cross-linker proteins by which two different polypeptides are associated can be expected; and that one possible application of these linker proteins is the generation of bispecific antibodies which have two different antigen-specificities. Bispecific antibodies could contribute to biology and medicine as heterobifunctional cross-linking agents with considerable advantages over chemical crosslinkers (page 690, 2nd column, last two paragraphs).  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to make a bispecific antibody following a format of bispecific antibodies and scaffolds described in Liu’s Fig. 1, such as Fig. 1B or 1D, with a modification in which the KiH CH3 dimerization domain is replaced by Seimiya’s TCR C and C domains without transmembrane or cytoplasmic domains serving as the heterodimerization domain in the bispecific antibody; wherein the bispecific antibody is a T cell engager against molecules including CD3; and the light chains of the antibodies are kappa and lambda, respectively; following the teachings of Liu and Seimiya.  The person of ordinary skill in the art would have been motivated to make such a bispecific antibody for therapeutic applications (by both Liu and Seimiya), and reasonably would have expected success because Seimiya has demonstrated that the covalently linked TCR C and C domains can be used as specific hetero-cross-linkers of two different polypeptides such as in making an antibody, and may be used as potent specific hetero-cross-linkers for protein engineering.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 117-119, 123-125, 128, 129, 137 and 140 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Front Immunol. 2017 Jan 26; 8:38), and Seimiya et al. (J Biochem. 1993 Jun;113(6):687-91), as applied to claim 117-119, 124, 125, 128, 129, 137 and 140 above, and further in view of Kuball et al. (US 2017/0319674, 11/9/2017, with the effective filing date of 11/20/2014).
The teachings of Liu and Seimiya are reviewed above.  Neither teaches the sequences of the TCR C and C domains as recited in claim 123.  
Kuball teaches a human TCR, wherein the C (constant region of  chain) of SEQ ID NO: 1 comprises the present SEQ ID NO: 1 with 99% sequence identity; and the C (constant region of  chain) of SEQ ID NO: 2 comprises the present SEQ ID NO: 2 with more than 90% sequence identity (see page 15, [0134], SEQ ID NO: 1 and 2, the underlined regions).
With respect to claim 123, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to make a bispecific antibody following a format of bispecific antibodies and scaffolds described in Liu’s Fig. 1, such as Fig. 1B or 1D, with a modification in which the KiH CH3 dimerization domain is replaced by Kuball’s TCR C and C domains (in SEQ ID NO: 1 and 2, respectively) without transmembrane or cytoplasmic domains serving as the heterodimerization domain in the bispecific antibody, following the teachings of Liu, Seimiya, Demarest and Kuball.  The person of ordinary skill in the art would have been motivated to make such a bispecific antibody for therapeutic applications (by both Liu and Seimiya), and reasonably would have expected success because Seimiya has demonstrated that the covalently linked TCR C and C domains can be used as specific hetero-cross-linkers of two different polypeptides such as in making an antibody, and may be used as potent specific hetero-cross-linkers for protein engineering; and making such a recombinant protein is routine in the art.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 117-119, 124, 125, 128, 129, 133, 134, 137 and 140 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Front Immunol. 2017 Jan 26; 8:38), and Seimiya et al. (J Biochem. 1993 Jun;113(6):687-91), as applied to claim 117-119, 124, 125, 128, 129, 137 and 140 above, and further in view of Demarest et al. (US 2015/0183877, 7/2/2015), and Baurin et al. (US 20140056895, 2/27/2014).  
The teachings of Liu and Seimiya are reviewed above.  Neither teaches the use of a linker between an antibody and the TCR C and C domains.
Demarest teaches IgG-(Fab)2 multispecific compounds containing T-Cell Receptor (TCR) constant domains, which comprise a. a first polypeptide chain having the formula VL1-C; b. a second polypeptide chain having the formula VL2-CLAIM; and c. a third polypeptide chain having a formula, for example: (VH1-C)-X1-(CH2-CH3)-X2-(VH2-CH1); wherein VH1 is a first antibody heavy chain variable region, and C is a TCR  constant domain and X1 is a peptide linker or is absent, and CH2-CH3 are heavy chain constant domains 2 and 3, and H is a hinge region between CH1 and CH2, and X2 is a peptide linker or is absent, and VH2 is a second antibody heavy chain variable region and CH1 is a heavy chain constant domain 1 (page 1, [0008] - [0023], for example).   
Baurin teaches dual variable region antibody-like binding proteins comprising four polypeptide chains that form four antigen binding sites, wherein two polypeptide chains have a structure represented by the formula: VL1-L1-VL2-L2-CL [I]; and two polypeptide chains have a structure represented by the formula: VH2-L3-VH1-L4-CH1-Fc [II]; wherein: … L1, L2, L3, and L4 are amino acid linkers (abstract; and page 3, [0024] - [0040]).  Additionally, Baurin teaches that the antibody-like binding protein is capable of binding two different antigen targets that include, among others, CTLA-4 (page 11, [0166], for example).  Further, Baurin teaches examples of suitable linkers including various GS linkers, wherein the GS linker of SEQ ID NO: 31 is 100% identical to the present SEQ ID NO:110 (page 10, [0162]).  
With respect to claims 133 and 134, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to make a bispecific antibody following a format of bispecific antibodies and scaffolds described in Liu’s Fig. 1, such as Fig. 1B or 1D, with a modification in which the KiH CH3 dimerization domain is replaced by Seimiya’s TCR C and C domains without transmembrane or cytoplasmic domains serving as the heterodimerization domain in the bispecific antibody; wherein a linker such as Baurin’s GS linker of SEQ ID NO:31 is used to connect the antibody fragments and TCR C and C domains, following the teachings of Liu, Seimiya, Demarest and Baurin.  The person of ordinary skill in the art would have been motivated to make such a bispecific antibody for therapeutic applications (by both Liu and Seimiya), and reasonably would have expected success because both Demarest and Baurin have demonstrated the success in making bispecific antibodies comprising linkers; and making such a recombinant protein is routine in the art.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
9/6/22